— In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Hyde Park, dated October 2, 1987, which granted the respondent Redl’s application for a use variance, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), entered April 25, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs, for reasons stated by Justice Jiudice in his memorandum decision dated April 25,1988.
We have considered those claims asserted by the petitioner which were not specifically addressed by the Supreme Court and find them to be without merit. Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.